Title: From George Washington to Sarah Fairfax Carlyle, 14 May 1755
From: Washington, George
To: Carlyle, Sarah Fairfax



[Fort Cumberland, Md., 14 May 1755]
To Mrs CarlyleAlexandriaDear Madam

As I have no higher expectation in view gratification than an intimate corrispondance with my Friends, I hope, in that, I shall not be disappointed; especially by you and Mrs Fairfax, who was were pleasd (tho’ seldom) to honour me with yours letters last time year.
We arrived here the 10th, and for ought I know may Halt till the 10th of next Month, before we receive Waggon’s &ca to transport our Baggage and Stores to the Aligany.

We have no news in the Camp to that can be ing entertain you with, at present, but I hope to be furnish’d with something agreeable against my next, when I shall not fail to communicate it: Interim, I am Dr Madam—Yr most Obedt & most Hble Servt

Go: Washington
Fort Cumberland 14th of May 1755


This Letter was not sent.

